Memorandum Opinion. Defendant was charged with the statutory rape (MCLA § 750.520 [Stat Ann 1954 Rev § 28.788]) of a 12-year-old girl and was convicted by a jury of the lesser included offense of assault with intent to commit the crime of rape (MCLA § 750.85 [Stat Ann 1962 Rev § 28.280]).
Defendant alleges that the verdict was contrary to law and that there 'vas insufficient evidence to warrant a conviction beyond a reasonable doubt and that prejudicial error occurred on defendant’s cross-examination by the prosecuting attorney.
An examination of the record discloses no jurisdictional or fundamental error which would require a reversal of the conviction.
Affirmed.